Citation Nr: 0813913	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer with 
mastectomy.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's claim for service connection for breast cancer with 
mastectomy.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in January 2008.  A 
transcript of the hearing has been made and is associated 
with the claims file.  

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in November 2007, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in April 2008.  The Board notes, 
however, that the veteran waived initial RO consideration of 
this evidence in writing and requested that the Board review 
the newly submitted evidence in the first instance.  There is 
thus no need for the Board to remand review of this evidence 
to the RO.  See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

There is competent evidence that the veteran's breast cancer 
with mastectomy developed while the veteran was in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for breast cancer with 
mastectomy are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2007).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for breast cancer with mastectomy, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating the claim.  This is so because the 
Board is taking action favorable to the veteran by granting 
service connection for breast cancer with mastectomy, which 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the United States Court of Appeals for Veterans Claims held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

In this case, the veteran asserts that she suffers from 
breast cancer with mastectomy, which disability, or a 
precursor thereto, was present during her active service.  

Review of the veteran's claims file reflects that, at an 
April 1986 in-service physical, the veteran was found to have 
irregular breast tissue in the upper half of both breasts.  
No further examination or testing of the irregular tissue 
appears to have been done at the time of the April 1986 
examination, nor was the veteran further treated for 
irregular breast tissue during service.  No breast 
examination was conducted during the veteran's separation 
medical examination in December 1997, and the service medical 
records are silent as to a diagnosis of or treatment for 
breast cancer.  

Relevant post-service medical evidence associated with the 
veteran's claims file confirms that the veteran was diagnosed 
with breast cancer in January 2004.  There is no evidence of 
diagnosis or treatment for breast cancer prior to January 
2004.  Indeed, recognition is given to the fact that a 
mammogram in 2001 was negative.  It is also noteworthy, 
however, to point out that mammographic findings from January 
2004 were unimpressive, and that the mass was not identified 
as being cancerous until a biopsy was performed.  Subsequent 
to the diagnosis the veteran underwent a left modified 
radical mastectomy in February 2004.  She continues to 
undergo treatment for the cancer, which has since 
metastasized to her bones and lung, for which she has been 
treated with radiation.  

The veteran was provided with a VA medical examination in 
June 2004.  The report of that examination reflects the 
examiner's conclusion that the veteran's breast cancer was 
not related to chronic hidradenitis suppurativa or to 
hepatitis B, both of which the veteran was diagnosed with 
while in service.  The examiner, however, did not render an 
opinion as to whether the irregular breast tissue discovered 
during the veteran's April 1986 in-service physical was 
etiologically linked to her current diagnosis of breast 
cancer.  The examiner also did not address the question 
whether the breast cancer diagnosed in January 2004 could 
have been present at the time of the veteran's separation 
from service in May 1998.

Further evidence submitted by the veteran following 
certification of the case to the Board includes an April 2008 
opinion obtained from a VA pathologist.  The opinion 
indicates that the examiner thoroughly reviewed the veteran's 
service medical records, her post-service medical history, 
including her treatment for breast cancer and subsequent 
mastectomy, and relevant medical literature.  The examiner 
noted the April 1986 in-service diagnosis of irregular breast 
tissue, which he identified as "benign breast disease," and 
opined that, to a reasonable medical probability, the benign 
breast disease was a "precursor disease process" to her 
currently diagnosed breast cancer.  The examiner further 
opined that, to a reasonable medical probability, the 
veteran's breast cancer was present as a precursor lesion or 
carcinoma prior to her separation from service in May 1998.

The Board finds that this opinion thus represents competent 
evidence of a nexus between the veteran's service and her 
currently diagnosed breast cancer with mastectomy. Based on 
this opinion, the Board concludes that the veteran's breast 
cancer was incurred in service.  Significantly, the Board 
notes that there is no medical evidence in the record to 
suggest that the veteran's breast cancer was not present 
during the veteran's period of active duty.  The June 2004 VA 
examination report did not address this question.  Moreover, 
the veteran's history of negative mammograms has no adverse 
effect on her claim.  The record establishes that the 
veteran's breast cancer was no discoverable by mammogram 
screening.

Because the only competent evidence of record suggests a link 
between the veteran's time in service and her breast cancer, 
the VA pathologist's medical opinion can therefore be said to 
show that the veteran's breast cancer is directly related to 
her military service.  There is thus objective clinical 
evidence linking the claimed disability to service.  
Accordingly, the Board concludes that the evidence supports 
service connection for breast cancer with mastectomy.  38 
U.S.C.A. 
§ 5107(b).


ORDER

Service connection for breast cancer with mastectomy is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


